 EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made this 25th day of August, 2014, by and between
XZERES WIND CORP., a Nevada corporation (the "Company") having its principal
place of business at 9025 SW Hillman Court, Suite 3126, Wilsonville, OR 97070,
and DAVID J. HOFFLICH (the "Executive") residing at 5061 Seagrove Cove, San
Diego, California 92130.

 

W I T N E S S E T H:

 

WHEREAS the Company is engaged in the business of designing, manufacturing,
selling and servicing wind energy generation systems and accessories; and

 

 

WHEREAS the Executive has agreed to be employed by the Company as its Chief
Executive Officer on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto, intending to be legally bound hereby, do hereby
agree as follows:

 

1.Definitions.

 

For purposes of this Agreement, the following words shall have the respective
meanings set forth below:

 

 

1.1              "Annual Compensation" shall mean the Executive's Base Salary
and Bonus during the Term of Employment.

 

1.2              "Base Salary" shall mean the annual base salary paid to the
Executive pursuant to Section 5.1 of this Agreement.

 

1.3              "Benefits" shall mean the benefits described in Article 6 of
this Agreement.

 

1.4              "Board" shall mean the Board of Directors of the Company.

 

1.5              "Bonus" shall mean the bonus paid, if any, pursuant to Section
5.2 of this Agreement.

 

1.6              "Business" shall mean the business being conducted by the
Company of designing, manufacturing, selling and servicing wind energy
generation systems and accessories and any other businesses in which the Company
may hereafter engage.

 

1.7              "Cause" shall mean any one or more of the following, as
determined solely by the Board in good faith: (a) the willful or knowing failure
or refusal without Cure of the Executive substantially to perform his duties
hereunder or as directed by the Board; (b) the willful disobedience by the
Executive of a material and lawful instruction of the Board; (c) the engaging by
the Executive in: (i) an act of fraud, (ii) an illegal or criminal act, (iii) a
dishonest act materially injurious to the Company, monetarily or otherwise, or
(iv) misconduct materially injurious to the Company monetarily or otherwise,
including but not limited to any action which holds the Executive or the Company
in public disrepute; (d) a breach by the Executive of any fiduciary duty to the
Company; (e) malfeasant or negligent conduct without Cure; (f) any violation by
the Executive of any Federal or state securities law; or (g) a breach without
Cure by the Executive of any of the provision s of this Agreement.

 

1.8              "Commencement Date" shall mean August 21, 2014.

 

1.9              "Cure" shall mean following the giving of written notice of
Cause, in the reasonable opinion of the Board the Executive shall have cured the
Cause in all material respects within thirty (30) days of said notice having
been given.

 

1.10          "Disability" shall mean the Executive's inability to render either
(a) for a period of one (1) month or (b) in the aggregate of forty-five (45)
days in any consecutive six month period, services hereunder by reason of a
disability, which disability is confirmed by the written medical opinion of an
independent medical physician mutually acceptable to the Executive and the
Company. If the Executive and the Company cannot agree as to such independent
medical physician, each shall appoint one medical physician and those two
physicians shall appoint a third physician who shall make such determination. If
the Executive shall be Disabled, shall thereafter return to work and shall
thereafter become Disabled, then such latter Disability shall be deemed a
continuation of the former Disability (and not a new Disability) unless the
Executive has returned to work on a full time basis and has substantially
performed all of his employment duties for a period of six (6) continuous and
consecutive weeks.

 

1.11          “Gross Sales” shall mean the total revenue the Company records
prior to cost of goods and other expenses.

 

1.12          "IP" shall have the meaning ascribed to it in Section 10.2.

 

 

 



 

1.13          "Person" shall mean any individual, sole proprietorship, joint
venture, partnership, limited liability company, corporation, association,
cooperative, trust, estate, government (or any branch or agency thereof),
governmental, administrative or regulatory authority, or any other entity of any
nature whatsoever.

 

1.14          "Restricted Period" shall have the meaning ascribed to it in
Section 12.3.

 

1.15          “Restricted Stock Purchase Agreement” shall mean that certain
Restricted Stock Purchase Agreement between the Company and Executive of even
date herewith.

 

1.16          "Stock" shall mean stock of the Company.

 

1.17          "Termination Date" means (a) in the case of a termination for
which a notice of termination is required, the date of actual receipt of such
notice of termination or, if later, the date specified therein, as the case may
be, and (b) in all other cases, the actual date on which the Executive's
employment terminates during the Term of Employment.

 

1.18          "Term of Employment" has the meaning ascribed to it in Article 3.

 

1.19          "Territory" shall have the meaning ascribed to it in Section 12.2.

 

1.20          "Writings" shall have the meaning ascribed to it in Section 10.1.

 

2.Employment.

 

The Company hereby employs the Executive as its Chief Executive Officer,
effective as of the Commencement Date; and the Executive hereby accepts such
employment upon the terms and conditions hereinafter set forth.

 

3.Term.

 

3.1              Initial Term. Subject to the provisions of Article 7 hereof,
the Executive's employment hereunder shall commence on the Commencement Date and
shall terminate on February 21, 2016, unless sooner terminated pursuant to the
provisions of Article 7 or 8 of this Agreement or extended as hereinafter
provided in Section 3.2 of this Agreement ("Term of Employment").

 

3.2              Renewal Term. Upon the expiration of the aforesaid term, or any
renewal thereof, this Agreement shall be renewed automatically for successive
one (1) year terms unless the Company or the Executive provides no less than two
(2) months' notice to the other, prior to the expiration of any such term, of
its decision not to renew this Agreement whereupon this Agreement shall
terminate as of the last day of such term, unless this Agreement shall be sooner
terminated during any such renewal term as provided in Article 8 of this
Agreement.

 

4.Positions, Responsibilities and Duties of Executive.

 

4.1              Positions and Duties. The Executive shall have the duties,
authority and responsibility inherent to the position of Chief Executive Officer
of a publicly traded corporation of the size, type and nature of the Company.
The Executive shall perform such duties hereunder and such additional duties or
different duties as he shall from time to time be assigned by the Board,
consistent with the general level and type of duties and responsibilities
associated with the position of Chief Executive Officer. The Executive shall
report directly to the Board. The Executive agrees to devote substantially all
of his business time, skill, labor and attention to the services required of the
Executive under this Agreement and shall perform such services in a manner
consonant with the duties of such position. The foregoing shall not be deemed to
prevent the Executive from serving on corporate, charitable or civic boards or
committees or acting as a fiduciary for any family member(s) or friend(s)
provided that the Board determines, in its sole discretion but without
unreasonably withholding approval, that any such activity does not substantially
interfere or conflict with the performance of his duties hereunder.

 

4.2              Board Membership. It is anticipated that the Executive will be
elected to the Board of Directors during the Term of Employment and to that end,
the Board of Directors shall elect the Executive to the Board of Directors
within thirty (30) days of the Commencement Date and thereafter nominate the
Executive for election to the Board at all meetings of shareholders of the
Company occurring during the Term of Employment.

 

4.3              Outside Businesses. The Executive shall not engage in business
activities other than as an employee of the Company or otherwise approved by the
Board. The Executive may invest his assets in such form or manner as will not
require time or services on his part in the operation of the affairs of the
entities in which such investments are made, other than time or services which
are minor and incidental.

 

2

 

 



5.Compensation.

 

During the period that the Executive is employed hereunder, the Company shall
pay (in the aggregate, the "Annual Compensation") to the Executive for his
services hereunder:

 

5.1              Base Salary. A salary ("Base Salary") at an annual rate of One
Hundred and Twenty Thousand ($120,000) Dollars, which Base Salary shall be
payable bi-weekly.

 

5.2              Bonuses. In addition to the Base Salary, the Executive shall be
entitled to the following bonuses (each “Bonus”):

 

5.3.1. If during the period September 1, 2014 through November 30, 2014, the
Company’s Gross Sales exceed Ten Million ($10,000,000) Dollars, the Executive
shall be granted 1,000,000 common shares of Stock.

 

5.3.2. If during the period December 1, 2015 through February 28, 2015, the
Company’s Gross Sales exceed Ten Million ($10,000,000) Dollars, the Executive
shall be granted 1,000,000 common shares of Stock.

 

5.3.3. If during the period March 1, 2015 through May 31, 2015, the Company’s
Gross Sales exceed Ten Million ($10,000,000) Dollars, the Executive shall be
granted 1,000,000 common shares of Stock.

 

5.3.4. If during the period June 1, 2015 through August 31, 2015, the Company’s
Gross Sales exceed Ten Million ($10,000,000) Dollars, the Executive shall be
granted 1,000,000 common shares of Stock.

 

The Gross Sales benchmarks and bonuses are cumulative and can be applied between
the defined periods. Each Bonus shall be granted within 30 days after the
determination of the Gross Sales for the applicable period.

 

It is understood that the period March 1st to February 28th is the Company's
current fiscal year. In the event that the Company changes its fiscal year
(which it shall have the absolute right to do), then the measuring period for
determining the Bonus shall be changed to the Company’s new fiscal year, and
there should be an appropriate adjustment of the required Gross Sales and/or
Bonus for the first new fiscal year of the Company.

 

5.4 Determination of Gross Sales. The Company's Gross Sales shall be reviewed by
the Company's independent auditors, whose decision shall be final and binding
upon the Company and the Executive.

 

 

6.Benefits.

 

During the period that the Executive is employed hereunder, the Company shall
pay or provide the following (in the aggregate, the "Benefits"):

 

6.1              Vacations. Permit the Executive a paid vacation of two (2)
weeks for each twelve (12) month period of employment, which vacation time shall
be taken at such times as are consistent with the Executive's responsibilities
hereunder but in no event earlier than December 1, 2014. No more than two (2)
weeks of accumulated vacation time may be carried over from one twelve (12)
month period to the next; any other vacation time, if not utilized, may not be
carried over.

 

6.2              Reimbursement of Expenses. Subject to prevailing Company policy
or such guidelines as may be established by the Board, pay directly or reimburse
the Executive upon his submission of such expense accounts and supporting
documents as are reasonably required by the Company, for all reasonable and
necessary business expenses incurred by the Executive as part of and in
connection with the performance of his duties specified herein.

 

6.3              Health Insurance. Provide the Executive (and his spouse where
applicable) with the medical benefits as in effect on the date of this
Agreement, or as modified from time to time by the Company at its discretion,
which the Company provides to its executive employees generally. The Executive
shall have the right, at his own expense, to add any dependents to the insurance
coverage.

 

7.                  Background Investigation. The Executive acknowledges that
the Company is a public company and as a result thereof, full disclosure of the
background of the Executive, as Chief Executive Officer of the Company, will be
required. Accordingly, the Executive agrees to cooperate with a company to be
retained by the Board to conduct a background due diligence investigation of the
Executive and this Agreement is subject to a satisfactory due diligence
investigation. In the event that such investigation shall reveal information
which, in the opinion of the Company, would have any adverse effect on the
Company, its ability to raise money in a public or private offering, or on the
Executive's ability to perform his obligations hereunder, the Company shall have
the right to terminate this Agreement by written notice thereof to the
Executive, upon which event this Agreement shall be null and void, and neither
party shall have any further liability to the other hereunder. The Executive
represents that he has no knowledge of any matter which would be disclosed by
such investigation which would have any adverse effect on the Company, its
ability to raise money in a public or private offering, or on the Executive's
ability to perform his obligations hereunder. The Board, at its sole discretion,
may waive the requirement for a third-party background check, and in its place
substitute a completed SEC compliant director and officer questionnaire in a
form approved by the Company’s counsel.

 

3

 

  

8.                  Termination of Employment.

 

The employment of the Executive by the Company commences on the Commencement
Date and shall terminate (the "Termination Date") upon the occurrence of any of
the following:

 

8.1              End of Term. The end of the term of this Agreement, or any
renewal thereof, as provided in Article 3 hereof;

 

8.2              Death. The death of the Executive;

 

8.3              Disability. The Disability of the Executive;

 

8.4              Cause. The giving of notice by the Company to the Executive of
termination for Cause; or

 

8.5              Without Cause. The giving of notice by the Company to the
Employee of termination for any reason whatsoever other than Cause; or

 

8.6              Resignation. The resignation of the Executive upon no less than
thirty (30) days prior notice.

 

9.                  Effect of Termination.

 

In the event of the termination of the Executive's employment for any of the
reasons set forth in Article 8 hereof, all Annual Compensation and Benefits
payable to the Executive shall terminate as of the Termination Date and the
Executive, his estate or his legal representative, as the case may be, shall
only be entitled to:

 

(a)Any Base Salary accrued and all Bonuses in Section 5.2 not yet paid or
granted as of the Termination Date; and

 

(b)Reimbursement for all expenses incurred, but not yet paid prior to the
Termination Date; and

 

(c)Any other compensation and/or benefits as may be provided in accordance with
the terms and provisions of any applicable plans and programs of the Company;
and

 

(d)If, and only if, the termination is pursuant to Section 8.5 hereof, and (a)
the Termination Date occurs on or prior to the third anniversary of the
Commencement Date, a severance payment equal to three (3) month's Base Salary,
or (b) the Termination Date occurs after the third anniversary of the
Commencement Date, a severance payment equal to six (6) month’s Base Salary, in
each case, payable in equal bi-weekly installments on the Company's regular
salary payment dates, provided that the Executive executes, and does not revoke,
a General Release of all claims relating to his employment and termination of
employment from employment in a form provided by the Company. The Executive
understands that should he fail or refuse to execute the General Release
provided by the Company, or revoke such General Release, he shall not be
entitled to any severance payments under this section.

  

10.              Writings; Intellectual Property.

 

10.1          The Company shall own all right, title and interest in any
writings or other materials written or produced by Executive or under
Executive's supervision (whether alone or with others) that relate in any manner
to, or which are capable of being used in, Company's existing or contemplated
business (including, without limitation, work for or by Company's customers)
(the "Writings"), and all copyrights, common law and statutory in the United
States and foreign countries, pertaining to such Writings.

 

10.2          The Executive agrees that any intellectual property and other
property rights in any work product, developments, concepts, discoveries,
know-how, improvements, trade secrets or inventions, whether or not patentable
or registerable under copyright of similar laws, and conceived or developed by
the Executive or caused to be conceived or developed or reduced to practice by
the Executive, whether or not during regular working hours, during the Term of
Employment and the period during which the Executive was employed by the Company
pursuant to the Initial Employment Agreement, including, without limitation, all
patents, copyrights, trademarks, service marks and other intellectual property
rights related thereto (collectively, the "IP") shall be deemed to be owned
exclusively by the Company provided that they (i) relate at the time of
conception or development to the actual or demonstrably proposed business or
research and development activities of the Company; (ii) result from or relate
to any work performed for the Company; or (iii) are developed through the use of
Confidential Information (hereinafter defined in Section 11.2) and/or Company
owned resources or in consultation with Company personnel. Executive further
acknowledges that all IP which is made by him (solely or jointly with others)
within the scope of and during the Term of Employment are “works for hire” (to
the greatest extent permitted by applicable law) but, that, in the event that
any such IP is deemed not to be a work for hire, Executive hereby
unconditionally and irrevocably transfers and assigns to the Company any and all
rights, title and interest the Executive may currently have (or in the future
may have) by operation of law or otherwise in or to any IP. Executive agrees to
execute and deliver to the Company any transfers, assignments, documents or
other instruments necessary or appropriate to vest complete title and ownership
of any IP, and all associated rights, exclusively in the Company pursuant to
this Agreement.

 

4

 

 

11.              Confidentiality of Information and Duty of Nondisclosure.

 

11.1          Acknowledgment by Executive. The Executive acknowledges and agrees
that his employment by the Company under this Agreement necessarily involves his
understanding of and access to certain trade secrets and confidential
information pertaining to the Business as well as relationships with customers
and suppliers of the Business.

 

11.2          Confidentiality. Accordingly, the Executive agrees that at all
times during the term of this Agreement and thereafter, he will not, directly or
indirectly, without the express authority of the Board unless directed by
applicable legal authority having jurisdiction over the Executive, disclose to
or use for the benefit of any Person, or himself, any files, trade secrets,
proprietary information or other Confidential Information concerning the
Business. Further, the Executive agrees that he will not, directly or
indirectly, remove or retain, without the express prior written consent of the
Board, any figures, calculations, letters, papers, records, documents,
electronic media instruments, drawings, designs, programs, or any copies
thereof, or any information or instruments derived therefrom, or any other
similar documents or information of any type or description, however such
information might be obtained or recorded and on whatever medium such
information may be contained, arising out of or in any way relating to the
Business obtained as a result of or in connection with his employment,
heretofore or hereafter, by the Company and upon termination of this Agreement,
shall promptly return any of the same in his possession to the Company. The
Executive acknowledges that all of the foregoing constitutes proprietary
information, which is the exclusive property of the Company. As used in this
Section 11.2, "Confidential Information" shall mean any information relating to
this Agreement, the business or affairs of the Company or the Business, and
information relating to financial statements, customer identities, potential
customers, employees, suppliers, servicing methods, equipment, programs,
strategies and information, analyses, profit margins or other proprietary
information used by the Company in connection with the Business.

 

11.3          Limitations on Obligations. From and after the Termination Date,
the restrictions set forth in this Article shall not apply to such information
which is then in the public domain, if the Executive was not responsible,
directly or indirectly, for permitting such information to enter the public
domain without the consent of the Company.

  

12.Covenant Not to Compete.

 

12.1          Consideration. This covenant between the Executive and the Company
is being executed and delivered by the parties in consideration of the covenants
of the Company and the Executive contained in this Agreement.

 

12.2          Non-Compete. The Executive hereby agrees that during the Term of
Employment and for a period commencing on the termination of his employment with
the Company for any reason whatsoever, with or without Cause, voluntarily or
involuntarily, and ending three (3) years after the date of such termination,
except on behalf of the Company, he will not, directly or indirectly, as agent,
employee, consultant, representative, stockholder, manager, member, partner or
in any other capacity, own (other than through the passive ownership of less
than one percent (1%) of the publicly traded shares of any Person), operate,
manager, control, engage in, invest in (other than through the passive ownership
of less than one percent (1%) of the publicly traded shares of any Person) or
participate in any manner in, act as a consultant or advisor to, render services
for (alone or in association with any Person) or otherwise assist any Person
that engages in or owns, invests in, operated, manages or controls any venture
or enterprise that directly or indirectly engages or proposes to engage in any
business competitive in any material respects with any portion of the Business
anywhere in the United States (the "Territory").

 

12.3          Non-Solicitation. Without limiting the generality of the
provisions of Section 12.2, the Executive hereby agrees that during the Term of
Employment and for a period commencing on the termination of his employment with
the Company for any reason whatsoever, with or without Cause, voluntarily or
involuntarily, and ending three (3) years after the date of such termination
(the “Restricted Period”), he will not, except on behalf of the Company,
directly or indirectly, solicit, or participate as agent, employee, consultant,
representative, stockholder, manager, partner or in any other capacity in any
business which solicits business from any Person which is or was a customer or
prospective customer or supplier of the Business at any time during the three
(3)-month period preceding the date of such solicitation, or from any successor
in interest to any such Person, for the purpose of securing business or
contracts related to any portion of the Business.

 

12.4          Interference with Relationship.

 

12.4.1    During the Restricted Period, the Executive shall not, directly or
indirectly, as agent, employee, consultant, distributor, representative,
stockholder, manager, member, partner or in any other capacity, request,
directly or indirectly, that any suppliers, customers or clients of the Company,
or other Persons sharing a business relationship with the Company curtail or
cancel their business with the Company, or in any other way interfere with any
such business relationships with the Company, or otherwise take action which
might be to the material disadvantage of the Company.

 

12.4.2    During the Restricted Period, the Executive shall not, without the
prior written consent of the Company, except on behalf of the Company, directly
or indirectly, as agent, employee, consultant, distributor, representative,
stockholder, manager, member, partner or in any other capacity, employ or
engage, or recruit or solicit for employment or engagement, any person (i) who
is employed or engaged by the Company or any of its affiliates, or (ii) who was
employed or engaged by the Company within twenty-four (24) months of such
contact, or otherwise seek to influence or alter any such person's relationship
with the Company.

 

12.5          Blue-Pencil. If any court of competent jurisdiction shall at any
time deem the term or any particular restrictive covenant contained in this
Article 12 too lengthy or the Territory too extensive, the other provisions of
this Article 12 shall nevertheless stand, and the Restricted Period and/or the
Territory shall be reduced to such duration or size of such court shall
determine to be permissible.

 

5

 

 



13.Certain Remedies.

 

13.1          Accounting. The Executive agrees that upon a breach of any of the
covenants set forth in Article 11 or 12, the Company shall be entitled to an
accounting and payment by the Executive of all profits realized by him as a
result of any such violation, in addition to the injunctive relief set forth in
Section 13.2.

 

13.2          Injunctive Relief. The Executive acknowledges and agrees that the
covenants set forth in Articles 11 and 12 are reasonable and necessary for the
protection of the Company's business interests, that irreparable injury will
result to the Company if the Executive breaches any of the terms of Article 11
or 12 and that in the event of any actual or threatened breach by the Executive
of any of the provisions contained in Article 11 or 12, the Company will have no
adequate remedy at law. The Executive accordingly agrees that in the event of
any actual or threatened breach by him of any of the provisions contained in
Article 11 or 12, the Company shall be entitled to injunctive and other
equitable relief, without the necessity of showing actual monetary damages and
without posting any bond or other security, in addition to pursuing any other
remedies available to it for such breach or threatened breach, including the
recovery of any damages.

 

13.3          Independent Covenants. The provisions of Articles 11 and 12 shall
be read and construed and shall have effect as separate, severable and
independent provisions or restrictions, and shall be enforceable accordingly.
The existence of any claim or cause of action which the Executive may have
against the Company shall not constitute a defense or bar to the enforcement of
any of the covenants contained in Articles 11 and 12.

 

13.4          Costs of Enforcement. In addition thereto, if the Company shall
resort to litigation to enforce any of the covenants contained in Article 11 or
12, the successful party in such litigation shall be entitled to recover from
the other party all of its costs of litigation, including reasonable attorneys'
fees.

 

13.5          Extension of Covenant. If the Company must resort to litigation to
enforce any of the covenants contained in Article 12 which has a fixed term,
then such term shall be extended for a period of time equal to the period of
such breach, beginning on the date of a final court order (without further right
of appeal) acknowledging the validity of such covenant or, if later, the last
day of the original fixed term of such covenant.

 

13.6 Change of Control: Should a “Change of Control” of the company occur as
defined in the securities market, all Bonuses in Section 5.2 of the Employment
Agreement will be deemed 100% (one hundred percent) earned and granted.

 

14.              Survival of Obligations. Notwithstanding anything contained in
this Agreement to the contrary, the obligations of the Executive under Articles
10, 11 and 12, and the rights and remedies of the Company under Article 13 shall
survive the termination of the Executive's employment hereunder for any reason
whatsoever.

 

15.              Non-Disparagement. Executive will not, at any time, during or
after this Agreement, directly or indirectly, publish or communicate disparaging
or derogatory statements or opinions in any way about the Company or its
affiliates, including but not limited to disparaging or derogatory statements or
opinions about the Company's management, products or services, to any third
party. It shall not be a breach of this section for Executive to testify
truthfully in any judicial or administrative proceeding or to make statements or
allegations in legal filings based upon the Executive's reasonable belief and
are not made in bad faith. The Company will not, at any time, during or after
this Agreement, directly or indirectly, publish or communicate disparaging or
derogatory statements or opinions about Executive to any third party unrelated
to the Company. It shall not be a breach of this section for the Company, or its
employees to testify truthfully in any judicial or administrative proceeding or
to make statements or allegations in legal or government filings that are based
on the Company's reasonable belief and are not made in bad faith. The provision
of this Article 15 shall survive the termination of the Executive's employment
hereunder for any reason whatsoever.

 

16.              Initial Employment Agreement Terminated. Effective as of the
Commencement Date, this Agreement supersedes in its entirety the Initial
Employment Agreement, which Initial Employment Agreement shall be null and void
and of no further force and effect. The Executive acknowledges that, except for
any base salary accrued but not yet paid or for any unreimbursed expenses due
under the Initial Employment Agreement, the Executive has no right to, and
hereby remises and releases the Company from, any further compensation, benefits
or entitlements under the Initial Employment Agreement. Specifically, but not in
limitation of the foregoing, the Executive acknowledges that it has received
Incentive Stock Options for 20,000 shares of stock pursuant to a separate
Incentive Stock Option Agreement, and has no further rights or entitlements to
any stock options pursuant to the Initial Employment Agreement.

 

17.              Executive Representations.

 

The Executive represents and warrants to the Company, knowing and intending that
it shall rely thereon, as follows:

 

17.1          No Violations. The execution and delivery of this Agreement by the
Executive, and the performance by the Executive of his obligations hereunder,
does not violate any other agreement or contract to which the Executive is a
part or by which he may be bound.

 

17.2          Authority. The Executive has the power and authority to enter into
this Agreement and this Agreement constitutes the valid, legal and binding
obligation of the Executive, enforceable in accordance with its terms.

 

17.3          No Prior Obligations. Executive is under no obligation to any
former employer or any other person which is in any way inconsistent with, or
which imposes any restriction upon, Executive's acceptance of employment
hereunder with the Company, the employment of Executive by the Company, or
Executive's undertakings under this Agreement.

 

6

 



 

18.              Successors.

 

18.1          The Executive. This Agreement is personal to the Executive and,
without the prior express written consent of the Company, shall not be
assignable by the Executive, except that the Executive's rights to receive any
compensation or benefits under this Agreement may be transferred or disposed of
pursuant to testamentary disposition, intestate succession or pursuant to a
domestic relations order. This Agreement shall inure to the benefit of and be
enforceable by the Executive's heirs, beneficiaries and/or legal
representatives.

 

18.2          The Company. This Agreement shall inure to the benefit of and be
binding upon the Company, and its affiliates, successors and assigns.

 

19.Miscellaneous.

 

19.1          Governing Law, Arbitration and Venue. This Agreement shall be
governed and construed in accordance with the laws of the state of Nevada. If
any controversy or claim arising out of this Agreement or the parties'
relationship cannot be settled, the controversy or claim, whether legal or
equitable in nature, including the remedy of rescission, shall be resolved by
submission of the dispute to binding arbitration through the "Fast Track"
program of the Arbitration Service of Portland, Oregon or such other binding
arbitration as the parties mutually agree to, provided that the arbitration
hearing, if any, must take place in Portland, Oregon. The parties agree that the
arbitrator shall have the power to adjudicate all equitable claims and remedies,
including but not limited to injunctive relief. The decision of the arbitrator
or arbitrators shall not be subject to appeal.

 

19.2          Amendments. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

 

19.3          Notices. All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if and when (a) delivered
personally, (b) transmitted by prepaid telegram, telex or facsimile except that
any notice, request, demand, instruction, consent or other communication
transmitted in the manner set forth in this subjection (b) shall not be deemed
to have been duly given unless and until it is actually received by the intended
recipient, (c) mailed by first class certified mail, return receipt requested,
postage prepaid, or (d) sent by a nationally recognized express courier service,
postage or delivery charges prepaid, for overnight delivery, to the parties
addressed as follows:

 

If to the Executive: David J. Hofflich

5061 Seagrove Cove

San Diego, CA 92130

 



If to the Company: as it then principal place of business

 

With a copy to:

  

or to such other address as any party hereto shall have furnished to the others
in writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.

 

19.4          Withholding. The Company shall withhold from any amounts payable
under this Agreement such federal, state or local income taxes as shall be
required to be withheld pursuant to any applicable law or regulation and all
benefit costs payable by the Company's similarly situated salaried employees.

 

19.5          Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

 

19.6          Captions. The captions of this Agreement are not part of the
provisions hereof and shall have no force and effect.

 

19.7          Entire Agreement. This Agreement contains the entire agreement
between the parties concerning the subject matter hereof and supersedes all
prior agreements, understandings, discussions, negotiations and undertakings,
whether written or oral, between the parties with respect thereto.

 

19.8          Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement and the Executive's
Term of Employment hereunder, to the extent necessary to the intended provision
of such rights and the intended performance of such obligations.

 

19.9          Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

 

19.10      Headings. The headings in this Agreement are for the convenience of
reference only and shall not be deemed to define, limit, or describe the scope
and intent of this Agreement, or any article or section thereof, or to alter or
affect the interpretation of any provision thereof.

 

7

 

 



IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.

 

XZERES WIND CORP.

 

  

By: /s/ Authorized Signatory

 

 

XZERES WIND CORP.

 

Board of Directors

 

By: /s/ Steven Shum

 

By: /s/ Robert Garff

 

By: /s/ William Hagler

 



 

 

/s/ David J. Hofflich

DAVID J. HOFFLICH, Executive

 



8

 

